 Case 1:19-cr-00286-AMD Document 97 Filed 05/28/21 Page 1 of 1 PageID #: 742




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT COURT NEW YORK

UNITED STATES OF AMERICA,                  )
                                           )
         Against                           )     No. 19 CR 286 (AMD)
                                           )
            v.                             )
                                           )     ORDER ON AGREED MOTION
ROBERT SYLVESTER KELLY,                    )     FOR EARLY RETURN OF
Also known as “R. Kelly,”                  )     SUBPOENAS
Defendant.                                 )
                                           )

                               AGREED ORDER

      By agreement, the parties’ request for the entry of an Order allowing early
return of Subpoenas is hereby granted.
